  Case 3:20-cv-02107-M-BN Document 5 Filed 09/09/20       Page 1 of 2 PageID 21



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

DEMARCUS KENARD JOE,                     §
TDCJ No. 1047716,                        §
                                         §
            Petitioner,                  §
                                         §
V.                                       §         No. 3:20-cv-2107-M
                                         §
LORIE DAVIS, Director                    §
Texas Department of Criminal Justice     §
Correctional Institutions Division,      §
                                         §
            Respondent.                  §

         ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
      RECOMMENDATION OF THE UNITED STATES MAGISTRATE
      JUDGE AND DENYING A CERTIFICATE OF APPEALABILITY

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The District Court reviewed

the proposed Findings, Conclusions, and Recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

      Considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings,

and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability. The Court

adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions,

and Recommendation filed in this case in support of its finding that Petitioner has

failed to show that reasonable jurists would find “it debatable whether the petition


                                         1
  Case 3:20-cv-02107-M-BN Document 5 Filed 09/09/20                   Page 2 of 2 PageID 22



states a valid claim of the denial of a constitutional right” or “debatable whether

[this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

484 (2000).1

         But if Petitioner does elect to file a notice of appeal, he must also either pay

the appellate filing fee ($505.00) or move for leave to proceed in forma pauperis.

         SO ORDERED this 9th day of September, 2020.



                                              _________________________________
                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE




     1


       Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on
December 1, 2009, reads as follows:

               (a) Certificate of Appealability. The district court must issue or deny a certificate
of appealability when it enters a final order adverse to the applicant. Before entering the final
order, the court may direct the parties to submit arguments on whether a certificate should
issue. If the court issues a certificate, the court must state the specific issue or issues that
satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the
parties may not appeal the denial but may seek a certificate from the court of appeals under
Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend the
time to appeal.

                (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time
to appeal an order entered under these rules. A timely notice of appeal must be filed even if the
district court issues a certificate of appealability.

                                                 2
